F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 18 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    IVA L. STALVEY,

                Plaintiff-Appellant,

    v.                                                   No. 98-5208
                                                   (D.C. No. 97-CV-721-M)
    KENNETH S. APFEL, Commissioner                       (N.D. Okla.)
    of Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before BALDOCK , BARRETT , and McKAY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Iva L. Stalvey appeals from an order of the district court   affirming

the Commissioner’s determination that she is not entitled to Social Security

benefits under either Title II or Title XVI. We affirm.

       We review the Commissioner’s decision to determine whether his factual

findings were supported by substantial evidence in light of the entire record and

to determine whether he applied the correct legal standards. See Castellano v.

Secretary of Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994).

“Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotations omitted). In the course of

our review, we may “neither reweigh the evidence nor substitute our judgment for

that of the agency.” Casias v. Secretary of Health & Human Servs., 933 F.2d 799,

800 (10th Cir. 1991).

       Ms. Stalvey alleged disability as of April 16, 1995, due to diabetes, a foot

injury, acute anxiety, and depression.     The administrative law judge (ALJ)

determined that Ms. Stalvey was not disabled at step five of the five-step

sequential process, see Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir.

1988), as she could perform light work.

       On appeal, Ms. Stalvey contends substantial evidence does not support the

ALJ’s determination that she can perform light work, the ALJ applied the wrong

legal standard in evaluating her mental limitations, and the testimony of the


                                             -2-
vocational expert (VE) is not substantial evidence as the hypothetical did not

reflect her true limitations and was inconsistent with the Dictionary of

Occupational Titles (DOT).

      Contrary to Ms. Stalvey’s contention, substantial evidence does support the

ALJ’s determination that she can perform light work. The record shows that

Ms. Stalvey has had many problems with her diabetes. However, the record does

not show any period of the prescribed length,    see , 20 C.F.R. §§ 404.1509,

416.909, during which Ms. Stalvey was unable to work due to her diabetes.

Additionally, the one time when Ms. Stalvey decompensated, possibly due to her

diabetes, was prior to the time she claims disability.

      The record fails to show that her foot injury is disabling. Ms. Stalvey hurt

her foot in karate class in March 1995. The injury has improved since then. She

does have mild degenerative changes in her foot with a calcaneal spur, but there

is no indication that this is disabling.

      Ms. Stalvey argues the ALJ should have ordered a consultative

examination. An ALJ has “broad latitude” in determining whether to order a

consultative examination.    Diaz v. Secretary of Health & Human Servs., 898 F.2d
774, 778 (10th Cir. 1990). The ALJ should order one if the claimant has shown

“a reasonable possibility that a severe impairment exists” and the examination

would be “necessary or helpful to resolve the issue of impairment.”    Hawkins v.


                                           -3-
Chater , 113 F.3d 1162, 1167 (10th Cir.1997). No reason for an examination is

present here.

       Ms. Stalvey also contends the ALJ applied the wrong legal standard in

evaluating her mental limitations. The ALJ must evaluate a mental impairment in

accordance with 20 C.F.R. §§ 404.1520a, 416.920a by completing a Psychiatric

Review Technique Form (PRT). The ALJ completed the             PRT and determined that

Ms. Stalvey was depressed and had slight restrictions in her      daily activities and in

maintaining social functioning, she seldom had deficiencies of concentration and

had no episodes of deterioration or decompensation in work or work-like settings.

These findings are compatible with the findings of two psychologists in 1995 and

Dr. Inbody’s 1995 consultative examination.

       Ms. Stalvey contends the ALJ failed to consider Dr. Inbody’s determination

that she had a Global Assessment of Functioning (GAF) rating of 55. The GAF

score represents Axis V of the Multiaxial Assessment system.         See American

Psychiatric Assoc., Diagnostic and Statistical Manual of Mental Disorders 25-30,

(4th ed. 1994). The axial system of evaluation enables the clinician to

comprehensively and systematically evaluate a client.       See id. at 25. The GAF

rates the client’s “psychological, social, and occupational functioning.”      Id. at 30.

The GAF is not an absolute determiner of ability to work. The ALJ properly




                                            -4-
considered that score along with the rest of the medical evidence in reaching his

determination that Ms. Stalvey could perform light work.

       Ms. Stalvey contends the testimony of the VE is not substantial evidence as

the hypothetical posed to her did not reflect her true limitations. The hypothetical

reflected the limitations the ALJ accepted.         See Evans v. Chater , 55 F.3d 530, 532

(10th Cir. 1995) (ALJ’s hypothetical questions to vocational expert “must include

all (and only) those impairments borne out by the evidentiary record”).

       Ms. Stalvey argues that the exertional levels identified by the VE for the

jobs she concluded Ms. Stalvey could perform do not agree with those assigned

by the DOT. Although there may be some unexplained differences for some of

the jobs the VE identified, the exertional level assigned by both the VE and the

DOT to the position of food and beverage cashier is light, the level accepted by

the ALJ as one Ms. Stalvey can perform.        The VE testified that 1,813 such jobs

are available in Oklahoma, with 139,008 available nationally . The ALJ properly

determined that a sufficient number of those jobs existed in the local and national

economy. See, e.g., Trimiar v. Sullivan, 966 F.2d 1326, 1330-32 (10th Cir.

1992). We find no error in the ALJ’s determination that Ms. Stalvey could

perform work which is available in both       Oklahoma and the national economy in

substantial numbers.




                                              -5-
     The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.



                                                  Entered for the Court



                                                  James E. Barrett
                                                  Senior Circuit Judge




                                       -6-